United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2176
                         ___________________________

                          Myra Modupe Goswell-Renner,

                             lllllllllllllllllllllPetitioner,

                                           v.

              Eric H. Holder, Jr., Attorney General of United States,

                            lllllllllllllllllllllRespondent.
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                             Submitted: April 14, 2014
                               Filed: August 7, 2014
                                  ____________

Before SMITH, COLLOTON, and GRUENDER, Circuit Judges.
                           ____________

COLLOTON, Circuit Judge.

      Myra Goswell-Renner, a citizen of The Gambia, petitions for review of a
decision of the Board of Immigration Appeals dismissing her appeal from an
immigration judge’s order that she be removed from the United States. Goswell-
Renner argues that the immigration judge erred in finding that she was ineligible for
cancellation of removal. She also argues that the Board erred in rejecting her claim
for withholding of removal due to her fear of persecution as the mother of daughters
at risk of suffering female genital mutilation in The Gambia. We deny the petition.

                                         I.

       Goswell-Renner entered the United States on a non-immigrant student visa in
1990. Several years later, her mother filed a petition for Goswell-Renner to become
a resident as an unmarried daughter over the age of twenty-one. That petition was
approved in 1998. The next year, Goswell-Renner married. The marriage
automatically revoked the approval of her petition, because the petition was premised
on her status as an unmarried daughter.

       Without revealing her marriage, Goswell-Renner applied for adjustment of
status to that of lawful permanent resident. Goswell-Renner told the immigration
officer who conducted her adjustment interview that she was not married and never
had been married. If she had revealed her marriage, then the Department of
Homeland Security would have discovered that she was ineligible for adjustment of
status. Based on what they knew, however, immigration officials adjusted Goswell-
Renner’s status in 2004.

       In July 2010, the Department initiated removal proceedings against Goswell-
Renner on the ground that she had procured an immigration benefit (i.e., adjustment
of status) by fraud or willful misrepresentation and did not have a valid entry
document. After a hearing, an immigration judge concluded that Goswell-Renner
was removable because she had given false testimony in the adjustment interview for
the purpose of obtaining adjustment of status. Based on Goswell-Renner’s false
testimony in 2004, the immigration judge also concluded that she was ineligible for
cancellation of removal because she had not demonstrated good moral character
under the law during the ten-year period preceding her application. The immigration
judge ruled that Goswell-Renner’s asylum claim was untimely.

                                         -2-
        Goswell-Renner sought withholding of removal on the ground that her United
States citizen daughters were at risk of female genital mutilation if Goswell-Renner
were removed to The Gambia and the daughters accompanied her. The immigration
judge rejected the argument because Goswell-Renner claimed a risk of harm only to
her children, not a risk that she herself would be persecuted, and the Board has ruled
that an alien may not establish eligibility for withholding based solely on fear that her
daughter may be harmed. See In re A-K-, 24 I. & N. Dec. 275 (BIA 2007). The
immigration judge concluded in addition that Goswell-Renner showed only a
speculative fear that some distant relative or other person would kidnap her daughters
and subject them to female genital mutilation. Recounting that Goswell-Renner
testified that she and her husband would return to The Gambia with their children and
that they oppose the practice, the immigration judge found that Goswell-Renner failed
to show a likelihood that she could not protect their daughters. The immigration
judge ordered Goswell-Renner removed and granted her an opportunity to depart
voluntarily.

       Goswell-Renner appealed to the Board of Immigration Appeals, and the Board
affirmed. Goswell-Renner challenged the decision on removal, arguing that her
misrepresentations about marital status were not willful, because she did not realize
that her marital status was relevant to her eligibility for adjustment of status. The
Board saw no clear error in the immigration judge’s determination that her claim of
ignorance was not credible, “considering her education level, her fluency in English,
and the lack of a persuasive explanation for consistently misrepresenting her marital
status throughout the adjustment process.” On cancellation of removal, the Board
agreed with the immigration judge that Goswell-Renner gave false testimony under
oath that she was not married and never had been married, and that she was thus
precluded from establishing the good moral character required by 8 U.S.C.
§ 1229b(b)(1)(B).




                                          -3-
      The Board also rejected Goswell-Renner’s request for withholding of removal
based on the risk that her daughters would be subjected to female genital mutilation
in The Gambia. The Board agreed with the immigration judge that the fear was
“speculative,” noting that Goswell-Renner, her sisters, and her mother were not
subjected to the procedure. The Board determined that she had not shown a “realistic
possibility” that her United States citizen daughters would be harmed by unidentified
individuals. The Board also reasoned that Goswell-Renner’s fear that her daughters
could be persecuted if they were to accompany her to The Gambia is not a basis for
Goswell-Renner to obtain relief, because she did “not allege that she herself risks
being personally targeted for persecution based on any protected characteristic.”

      Goswell-Renner petitions for review, challenging the decisions on cancellation
of removal and withholding of removal. Because the Board affirmed the decision of
the immigration judge based on a clear-error standard of review for findings of fact,
but also added reasoning of its own, we review the two decisions together. See
Krasnopivtsev v. Ashcroft, 382 F.3d 832, 837 (8th Cir. 2004). The administrative
findings of fact are conclusive unless any reasonable adjudicator would be compelled
to conclude to the contrary. 8 U.S.C. § 1252(b)(4)(B); INS v. Elias-Zacarias, 502
U.S. 478, 483-84 (1992).

                                         II.

                                         A.

      To be eligible for cancellation of removal, an applicant must demonstrate good
moral character for ten years preceding the date that she applied for cancellation of
removal. 8 U.S.C. § 1229b(b)(1); see Flores v. Holder, 699 F.3d 998, 1004 (8th Cir.
2012). A person must not be regarded as one of good moral character if she “has
given false testimony for the purpose of obtaining” immigration or naturalization



                                         -4-
benefits. 8 U.S.C. § 1101(f)(6); Kungys v. United States, 485 U.S. 759, 779-80
(1988).

       There was substantial evidence to support the immigration judge’s finding that
Goswell-Renner gave false testimony for the purpose of obtaining an immigration
benefit. Goswell-Renner is well-educated and speaks English. The agent who
conducted her adjustment interview testified that when he asked her if she was
married, she replied that she had never been married. Goswell-Renner claims that she
did not understand the significance of her failure to reveal her marriage, and that she
did not disclose the information because she thought the marriage was over. But the
immigration judge reasonably found that she was not credible. Although Goswell-
Renner was separated at the time of the interview, she was not divorced or legally
separated. And even a mistaken belief that the marriage was over would not explain
her failure to acknowledge that she had been married in the past. The immigration
judge found that Goswell-Renner lied about her marriage because she understood that
her eligibility for adjustment of status depended on her status as the unmarried
daughter of her mother. This was a finding that a reasonable adjudicator could reach
based on the record as a whole, and we therefore deny Goswell-Renner’s petition for
review on the issue of cancellation of removal.

                                          B.

       Goswell-Renner argues alternatively that she is eligible for withholding of
removal. To establish eligibility for withholding of removal, an alien must show a
clear probability that her life or freedom would be threatened on the basis of race,
religion, nationality, membership in a particular social group, or political opinion.
8 U.S.C. § 1231(b)(3)(A); Guled v. Mukasey, 515 F.3d 872, 881 (8th Cir. 2008).

      An alien parent claiming fear that her child will be subjected to female genital
mutilation upon return to another country might bring a claim for withholding of

                                         -5-
removal based on two different theories. One is a “derivative” claim in which the
alien parent seeks relief based on the likelihood of persecution directed at her child.
This court has rejected that theory, holding that “an applicant may not establish a
derivative claim for withholding of removal based upon the applicant’s child’s fear
of persecution.” Gumaneh v. Mukasey, 535 F.3d 785, 789 (8th Cir. 2008). The
second theory is that risk that a child would be subjected to female genital mutilation
against the alien parent’s wishes amounts to “direct” persecution of the alien parent.
See Kone v. Holder, 620 F.3d 760, 765 (7th Cir. 2010). This court has identified that
theory but not addressed whether or in what circumstances it would be sufficient to
justify withholding of removal. See Hounmenou v. Holder, 691 F.3d 967, 971-72
(8th Cir. 2012).

       In her petition for review, Goswell-Renner raises a claim of direct persecution,
arguing that she herself is likely to be persecuted based on her membership in the
particular social group of “mothers of daughters forcibly repatriated to countries
where FGM [female genital mutilation] is practiced.” To prevail on this claim,
Goswell-Renner must show that it was properly presented and exhausted in the
administrative proceedings, see Sultani v. Gonzales, 455 F.3d 878, 885 (8th Cir.
2006), and that no reasonable adjudicator could agree with the immigration judge and
the Board that there is insufficient risk that Goswell-Renner’s daughters would be
subjected to female genital mutilation if they accompany her to The Gambia. Elias-
Zacarias, 502 U.S. at 483-84. An alien seeking withholding of removal must show
it is more likely than not that she would be persecuted upon removal. 8 C.F.R.
§ 1208.16(b)(2).

      On careful review of the administrative record, we conclude that Goswell-
Renner did not present a claim of direct persecution to the Board. In her brief to the
Board, the title of her argument on withholding of removal referred to “Parent’s claim
to derivative asylum based on likelihood of children’s claim of fear of future
persecution via FGM.” A.R. 43. She acknowledged that this court in Gumaneh

                                         -6-
rejected a “derivative” claim for withholding of removal, but argued that the law was
not well-settled and asserted that there was controversy “with the Board itself” on
“whether a parent has any derivative claim.” Id. She concluded by arguing that
“[a]lthough the 8th [C]ircuit may have settled law” on the question, the Board should
“reconsider the issue of harm to family members not at risk of the procedure itself and
consider the derivative harm associated with the [e]ffects upon those . . . witnessing
harm to one’s children.” Id. at 45.

       In light of this brief, it is not surprising that the Board treated Goswell-
Renner’s appeal as a derivative claim for withholding of removal and rejected it on
that basis. Goswell-Renner did not properly raise before the Board a claim of direct
persecution against her as a parent of children who might be subjected to harm in The
Gambia. To preserve a claim for review in the court of appeals, however, an alien
must properly exhaust administrative remedies before the agency. Sultani, 455 F.3d
at 884. Because Goswell-Renner failed to do so, we lack jurisdiction to consider a
claim of direct persecution for the first time on a petition for review. Id. The Board
did not violate Goswell-Renner’s due process rights by construing her appeal to raise
only a derivative claim for withholding of removal, as that reading was the most
straightforward construction of her brief.

                                   *      *       *

      The petition for review is denied.
                       ______________________________




                                         -7-